DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 19-20, 22-23 and 25-36) in the reply filed on January 19th, 2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature is shared by all the process claims.  This is not found persuasive because the special technical feature recites limitation, “or” for describing the method of processing the semiconductor wafer having either the method of coating the first side of the semiconductor wafer or the method of coating the second side of the semiconductor wafer. And Groups I, II and III do not share the same method of coating the semiconductor wafer before the etching step as Group I having the method of coating the first side of the semiconductor wafer, Group II having the method of coating the second side of the semiconductor wafer, and Group III having the method of coating both sides of the semiconductor wafer. 

Claims 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of inventions, there being no allowable generic or linking claim. 

Claim Objections
Claims 19, 20, 28-30 and 32-36 are objected to because of the following informalities: 
Claim 19 recites limitation “CMP” in line 7 which can be confused with other abbreviation. The limitation “CMP” should be to “chemical mechanical polishing (CMP)”.  Appropriate correction is required.
Claim 20 recites limitation “the first side” in line 2 and should be amended to “the first side of the semiconductor wafer” for being consistent with claims 1, 29 and 30.  Appropriate correction is required.
Claim 28 recites limitation “is/are” in line 2 which can be confusing.  Appropriate correction is required.
Claim 29 recites limitation “CMP” in line 2 which can be confused with other abbreviation. The limitation “CMP” should be to “chemical mechanical polishing (CMP)”.  Appropriate correction is required.
Claim 30 recites limitation “partial regions” in line 3 and should be amended to “partial regions of the semiconductor wafer” for being consistent with line 4 of claim 30.  Appropriate correction is required.
Claim 32 recites limitation “a method as claimed of claim 19” in line 6 which can be confusing with another method and should be amended to “the method as claimed of claim 19”.  Appropriate correction is required.
Claim 33 recites limitation “a control system of claim 32” in line 5 which can be confusing with another control system and should be amended to “the control system of claim 32”.  Appropriate correction is required.
Claims 34, 35 and 36 recites limitation “ESFQRmax” in line 1 or line 2 which can be confused with other abbreviation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-20, 22-23, 25-33 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the processing” in line 5 which is unclear to the Examiner which processing the limitation referring to. Furthermore, claim 31 also recites similar issue with the limitation “the processing” in line 3.
Claim 19 recites the limitation “the processing operation” in line 8 which is unclear to the Examiner if the limitation “the processing operation” referring to the “the processing” in line 5 or other processing operation. Furthermore, claim 29 also recites similar issue with the limitation “the processing operation” in lines 2-3.
Claims 20, 22-23, 25-33 are being rejected for depending on claim 19 and inheriting the above issue.  
Claim 20 recites the limitation “the top” in line 2 which is unclear to the Examiner if the limitation referring to “a top” of the semiconductor wafer or “a top” of the susceptor. 
Claim 22 recites the limitation “the course” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the protective layer is removed again” in lines 1-2 which is unclear to the Examiner because how can the protective layer is removed again while claims 19 and 22 never recites the protective layer is removed before being removed again.  
Claim 23 recites the limitation “after processing” in line 2 which is unclear to the Examiner if the limitation referring to “the processing” in line 5 of claim 19 or other processing. 
Claim 23 recites the limitation “after processing” in line 2 which is unclear to the Examiner if the limitation referring to “the processing” in line 5 of claim 19 or other processing. 
Claim 28 recites the limitation “the etching step or the first and second etching steps” in lines 1-2 which is unclear to the Examiner if the etching step and the first and second etching steps are the same etching steps or they are different etching step. Furthermore, there is insufficient antecedent basis for the limitation “the first and second etching steps” in the claim.    
Claim 31 recites the limitation “a function of a wafer parameter to be expected by virtue of the at least one polishing operation and/or processing” in lines 3-4 which is 
Claim 31 recites the limitation “processing” in line 4 which is unclear to the Examiner which processing the limitation referring to. 
Claim 32 recites the limitations, “a coating apparatus” in line 1, “a semiconductor wafer” in line 2, “an etching gas” in line 2, “a processing operation” in lines 3-4, and “a polishing operation” in line 5, which were already being recited in claim 19. It is unclear to the Examiner if these limitations of claim 32 is the same or different from those limitations of claim 19.
Claim 32 recites the limitations, “the case” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 33 recites the limitations, “a semiconductor wafer” line 1, “a coating apparatus” in lines 1-2, “an etching gas” in line 2, “a processing operation” in lines 3-4, “a polish apparatus” and “a polishing operation” in line 4, which were already being recited in claims 19 or 32. It is unclear to the Examiner if these limitations of claim 33 is the same or different from those limitations of claim 19 or 32.   
Claim 35 recites the limitations, “an ESFQR-max” in line 1, “an edge exclusion (R1)” in line 2, and “a length (R2)” which were already being recited in claim 34. It is unclear to the Examiner if these limitations are the same or different from those limitation in claim 34.   
Claim 35 recites the limitations, “an ESFQR-max of not more than 10 nm” in lines 1-2 while claim 34 recites  “an ESFQR-max of not more than 5 nm”. It is unclear to the max of not more than 10 nm of claim 35 would be consistent with the condition of the ESFQR-max of not more than 5 nm of claim 34.      
Claim 36 recites the limitations, “an ESFQR-max” in line 1, “an edge exclusion (R1)” in line 2, and “a length (R2)” which were already being recited in claim 34. It is unclear to the Examiner if these limitations are the same or different from those limitation in claim 34.  
Claim 36 recites the limitations, “an ESFQR-max of not more than 15 nm” in lines 1-2 while claim 34 recites  “an ESFQR-max of not more than 5 nm”. It is unclear to the Examiner how the condition of the ESFQR-max of not more than 15 nm of claim 36 would be consistent with the condition of the ESFQR-max of not more than 5 nm of claim 34.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 22-23, 25-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haberecht (Pub. No.: US 2010/0294197 A1).
Regarding claim 19, Haberecht discloses a method of processing a semiconductor wafer comprising monocrystalline silicon (processing a silicon wafer being silicon single crystal) (see [0049]), wherein the semiconductor wafer is disposed 
Regarding claim 22, Haberecht discloses the method of claim 19, wherein, in the course of processing, the etching step and then a deposition step are undertaken (after the pretreatment steps, an epitaxial layer is deposited) (see [0080]), wherein, during the deposition step, a deposition gas (Trichlorosilane passing through reactor) is passed through the coating apparatus for deposition of an epitaxial layer on the semiconductor wafer (see [0080-0082]).
Regarding claim 23, Haberecht discloses the method of claim 19, wherein the protective layer is removed again from the semiconductor wafer after processing (the 
Regarding claim 25, Haberecht discloses the method of claim 19, wherein the protective layer is as an oxide layer (see [0053] and [0017]).
Regarding claim 26, Haberecht discloses the method of claim 19, wherein the protective layer is formed with a thickness of not more than 200 nm (0.5-2nm) (see [0053] and [0017]).
Regarding claim 28, Haberecht discloses the method of claim 19, wherein the etching step or the first and second etching steps is/are conducted as a temperature between 1000oC and 1250o-------C (see [0056] and [0105]).
Regarding claim 29, Haberecht discloses the method of claim 19, wherein the first side and the second side of the semiconductor wafer are each subjected to the polishing operation by CMP prior to the processing operation (at least two sides of the silicon wafer being subject to double-side polishing) (see [0050-0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Haberecht (Pub. No.: US 2010/0294197 A1) as applied to claim 19 above. 
Regarding claim 27, Haberecht discloses the method of claim 19, but fails to disclose wherein the protective layer is formed with an edge exclusion (d) of not more than 0.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the protective layer is formed with an edge exclusion (d) of not more than 0.5 mm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haberecht (Pub. No.: US 2010/0294197 A1) as applied to claim 19 above and further in view of NISHITANI et al. (Pub. No.: US 2019/0333775 A1), hereinafter as Nishitani.
Regarding claim 30, Haberecht discloses the method of claim 19, but fails to disclose wherein the first side of the semiconductor water is polished during the 
Nishitani discloses a method for polishing a semiconductor wafer through CMP polishing in Figs. 1A-1B, comprising wherein the first side of the semiconductor water is polished during the polishing operation such that (front side of wafer W facing the polishing pad 22) (see Fig. 1A and [0027-0030]), in a radial direction of the semiconductor wafer (polishing pad 22 being rotated) (see [00227]), partial regions are polished differently during processing, by applying different pressures onto the partial regions of the semiconductor wafer (applying different pressure in pressure zone Z1-Z7 due to  different nanotopography of different regions of the wafer) (see Figs. 3-4 and [0030-0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of polishing operation of Nishitani into the method of Haberecht for applying different pressures on the partial regions of the semiconductor wafer during the polishing because the combined method would improve the polishing operation by preventing degradation in wafer thickness uniformity caused by an increase in removal amount and enhancing wafer flatness.
Regarding claim 31, the combination of Haberecht and Nishitani discloses wherein at least one operating parameter in the at least one polishing operation is defined as a function at least one operating parameter (f-1) in the processing and ,or as a function of a wafer parameter to be expected by virtue of the at least one polishing .      
 Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Haberecht (Pub. No.: US 2010/0294197 A1) as applied to claim 19 above and further in view of NUMAKURA (Pub. No.: US 2009/0076647 A1), hereinafter as Numakura.
Regarding claim 32, Haberecht discloses the method of claim 19, comprising a coating apparatus (epitaxy reactor) and a polishing apparatus (polishing apparatus for CMP), but fails to disclose a control system for controlling a coating apparatus for processing a semiconductor wafer composed of monocrystalline silicon, in which an etching gas is passed through and/or a layer is deposited epitaxially on the semiconductor wafer in a processing operation, and for controlling a polishing apparatus in which the semiconductor wafer is polished in a polishing operation, wherein the control system has been set up, in the case of use with the coating apparatus and the polishing apparatus, to conduct a method as claimed of claim 19.
	Numakura discloses a control system (EC 200, LANs 700a and 700b, host computer 100, management server 600, personal computer 800 and MCs 300a-300d) for controlling a coating apparatus (CVD apparatus) in a processing operation in Figs. 1-2 and 11, and for controlling a polishing apparatus (CMP apparatus) in which a semiconductor wafer is polished in a polishing operation (see [0037-0040] and [0158-0160]), wherein the control system has been set up, in the case of use with the coating apparatus and the polishing apparatus, to conduct a method of processing semiconductor wafer (see [0049-0061] and [0119-0120]). 
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 33, the combination of Haberecht and Numakura discloses a plant for processing a semiconductor wafer (see Numakura and [0037]), in which an etching gas is passed through and/or a layer is deposited epitaxially on the semiconductor wafer in a processing operation, and for controlling a polishing apparatus in which the semiconductor wafer is polished in a polishing operation, wherein the control system has been set up, in the case of use with the coating apparatus and the polishing apparatus, further comprising a control system of claim 32 (see the rejection of claim 32).
Claim 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (Pub. No.: US 2019/0252180 A1), hereafter as Tanaka.  
Regarding claim 34, Tanaka discloses a monocrystalline silicon semiconductor wafer (wafer W made from monocrystal ingot) having an ESFQRmax value of not more than 10 nm with an edge exclusion (R-1) of not more than 2 mm and 72 sectors each having a length (R2) of 30 mm (see Figs. 3C, 6 and [0037], [0075], [0082-0083]). 
Masuda fails to disclose the monocrystalline silicon semiconductor wafer having ESFQRmax of not more than 5 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the monocrystalline silicon semiconductor wafer max of not more than 5 nm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233 
 Regarding claim 35, Tanaka discloses semiconductor wafer of claim 34 (wafer W made from monocrystal ingot) having an ESFQRmax value of not more than 10 nm with an edge exclusion (R-1) of not more than 2 mm and 72 sectors each having a length (R2) of 30 mm (see Figs. 3C, 6 and [0037], [0075], [0082-0083]). 
Masuda fails to disclose the monocrystalline silicon semiconductor wafer having an edge exclusion (R-1) of not more than 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the monocrystalline silicon semiconductor wafer having an edge exclusion (R-1) of not more than 1 mm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Regarding claim 36, Tanaka discloses semiconductor wafer of claim 34 (wafer W made from monocrystal ingot) having an ESFQRmax value of not more than 15 nm with an edge exclusion (R-1) of not more than 2 mm and 72 sectors each having a length (R2) of 30 mm (see Figs. 3C, 6 and [0037], [0075], [0082-0083]). 
Masuda fails to disclose the monocrystalline silicon semiconductor wafer having an edge exclusion (R-1) of not more than 0.5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the monocrystalline silicon semiconductor wafer 1) of not more than 0.5 mm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.